Citation Nr: 1435455	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-15 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome, right wrist.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and J.K.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1985 to June 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue of entitlement to service connection for a sleep disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for migraine headaches, a back disorder, and an eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has carpal tunnel syndrome, right wrist, that was incurred in, aggravated by, or otherwise related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the Veteran has a right knee disorder that was incurred in, aggravated by, or otherwise related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome, right wrist, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  A right knee disorder was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

With respect to his initial claims for service connection, the Veteran was furnished with VCAA compliant notice by letter dated in July 2009.  Among other things, these letters informed the Veteran of the process in which VA assigns initial ratings and effective dates as required under the VCAA.  The claims were then adjudicated in December 2009.  Thus, any error as to the timeliness of the notice was harmless.

The Board also concludes that VA's duty to assist has been satisfied.  Concerning the specific claims decided herein, all of the Veteran's VA and private treatment records have been obtained to the extent possible and associated with the claims file.  The Veteran has at no time referenced any further outstanding records that he wanted VA to obtain in connection with his claims for service connection for carpal tunnel, right wrist, and a right knee disorder.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was provided a VA examination in connection with his claim for service connection for a right knee disorder in October 2010.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds the examination report and opinion to be thorough and complete concerning this claim for service connection.  Therefore, the Board finds the examination report and opinion is sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board notes that the Veteran has not been scheduled for or provided with a VA examination for the claim of entitlement to service connection for carpal tunnel, right wrist.  However, as will also be discussed in more detail below, the Board finds that an examination or opinion in this regard is not necessary due to a lack of credible lay or medical evidence of any carpal tunnel disability in service or for decades thereafter.  In essence, there is no credible lay evidence of symptoms since service, nor is there a competent etiology opinion of record that links the claimed carpal tunnel disorder, to the Veteran's military service. As such, a VA medical opinion is not warranted.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required). 

The Veteran was also afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims for service connection.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) required that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically suggested the submission of evidence that could be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

A.  Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In the instant case, however, there is no presumed service connection because arthritis of the right knee was not medically diagnosed within one year of discharge.  

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Carpal Tunnel Syndrome, Right Wrist

On a report of medical history completed in April 1989, the Veteran indicated that he experienced swollen or painful joints.  At his April 1989 separation examination, the examiner indicated that the Veteran had normal upper extremities.  No complaints or findings specific to the right wrist were noted.

Post-service treatment records are negative for signs, symptoms, or diagnoses of carpal tunnel syndrome, right wrist.

At his February 2013 Board hearing, the Veteran said that he served as a radio operator while on active duty.  He related that he spent much of his time in tight quarters, typing on two keyboards.  He said that he first started experiencing problems with his right wrist a few years after his service, and his wrist had gotten progressively worse since that time.

Having carefully reviewed the record regarding this claim, the Board finds that service connection is not warranted for carpal tunnel syndrome, right wrist.  Here, while the Veteran asserts that he has carpal tunnel syndrome of the right wrist that is subject to service connection, he has not produced evidence demonstrating such a diagnosis and that it is related to service. 

The record is devoid of any persuasive evidence, medical or otherwise, that would tend to show that the Veteran currently has carpal tunnel syndrome of the right wrist.  The Veteran has stated that he has received a diagnosis of carpal tunnel syndrome at a VA medical clinic, but all VA medical records identified by the Veteran have been associated with either the physical claims file, VBMS file, or Virtual VA file, and none of the medical treatment records from the Veteran's private or VA treatment providers gives evidence of a diagnosed carpal tunnel disorder.  While the Veteran may complain of pain, those complaints have not resulted in a diagnosis of an actual disability from medical personnel.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  The Veteran was advised of the necessity for evidence showing current disability but failed to identify or submit such.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Even assuming a current disability, the Board further finds that the preponderance of the evidence is against the claim as there is no credible evidence of complaints or problems pertaining to the right wrist in service, and no credible evidence of continuity thereafter. The Board has considered the Veteran's statements and acknowledges that the Veteran is competent to diagnose and report on simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As noted, however, the Veteran has reported that he did not begin experiencing symptoms until after his separation from service.  Furthermore, while he is competent to relate symptoms, he is not competent to provide an opinion linking a claimed neurological disability that manifested years after service to his duties in service as this is a complex medical question.

In short, the preponderance of evidence is against this claim and there is no doubt to be resolved. Accordingly, the Veteran's claim of entitlement to service connection for carpal tunnel syndrome, right wrist, must be denied. 

C.  Right Knee Disorder

Service treatment records show that in August 1987, the Veteran was treated for a sprained right knee.  After complaining of knee pain, an X-ray taken in June 1988 revealed no evidence of inflammatory or degenerative changes.  On a report of medical history completed in April 1989, the Veteran indicated that he experienced swollen or painful joints and a "trick" or locked knee.  At his April 1989 separation examination, the examiner indicated that the Veteran had normal lower extremities.

A VA treatment record from June 2009 reflects the Veteran's complaints of right knee pain after twisting it two days previously.

An MRI of the right knee taken in June 2009 revealed mild degenerative changes of the right knee with possible joint effusion.

In September 2009, the Veteran told a VA examiner that he injured his right knee during an exercise while on active duty.  The Veteran was then treated for a small tear of the right medial meniscus.  He underwent arthroscopy and partial menisectomy in October 2009.

On VA compensation and pension examination in October 2010, the Veteran reported that he had injured his knee while on active duty.  After performing an examination, the examiner gave diagnoses of right knee medial meniscus tear status-post menisectomy, mild degenerative changes.  In reviewing the available records, the examiner noted that the Veteran was treated for bilateral knee pain in June 1988 while on active duty; the next medical treatment for the knee was documented in 2009.  The examiner noted that in 2009, the Veteran sustained a twisting injury to his knee and was treated for it at a VA facility.  The subsequent right knee arthroscopy was reviewed.  After reviewing the records, the Veteran's reported history, and reviewing the examination results, the examiner opined that the Veterans current right knee disorder was less likely as not permanently aggravated or a result of in-service incidents; he felt it was at least as likely as not a result of the Veteran's documented injury in 2009.

At his February 2013 Board hearing, the Veteran said that he twisted his knee during training.  He said that as he worked as a radio operator, he often hit his knee due to the cramped quarters he worked in.  He remarked that he started seeking treatment for his knee about three or four years after he left active duty.

Initially, the Board notes that the Veteran has a current diagnosis of degenerative changes of the right knee.  Further, the service treatment records document in-service treatment for a sprained right knee in 1987.  Therefore, the crucial inquiry is whether the Veteran's current right knee disorder was caused by or otherwise related to his military service.  The Board concludes that the preponderance of the evidence indicates it is not.

The Board finds the opinion of the October 2010 VA examiner to be very probative as it was definitive, based upon a complete review of the Veteran's entire claims, and supported by detailed rationale.  The VA analyzed the service treatment records and documented post-service medical treatment records.  Additionally, the examiner also referenced the Veteran's contentions and addressed other possible etiologies.  Accordingly, the October 2010 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board has considered the Veteran's statements and acknowledges that the Veteran is competent to diagnose and report on simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, the Board assigns more probative weight to the opinion given by the October 2010 VA examiner, as the VA examiner was an objective medical professional who had the necessary training and expertise to differentiate between multiple possible etiologies for the Veteran's right knee disorder.

As the most probative evidence of record weighs against the claim, the Board concludes that the claim of entitlement to service connection for a right knee disorder must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


ORDER

Service connection for carpal tunnel syndrome, right wrist, is denied.

Service connection for a right knee disorder is denied.



REMAND

A.  Migraine Headaches

On a report of medical history completed in August 1984 in connection with the Veteran's entry to active service, the Veteran indicated that he did not know if he had a history of severe headaches.  The August 1984 service entry physical report indicates that the Veteran's head was normal.  Service treatment records show that in February 1986, the Veteran was treated for frontal headaches.  His sinuses were tender.  He again complained of headaches in June and September 1986.  In January, February, and March 1989, he was treated for neck pain.  On a report of medical history completed in April 1989, the Veteran indicated that he experienced frequent headaches.  At his April 1989 separation examination, the examiner indicated that the Veteran had a normal head and upper extremities.  The examiner also noted that the Veteran had a history of neck spasms that were determined to be stress related.  He was again treated for headaches in June and August 1989.

A VA treatment record from September 2003 contains a history of a motor vehicle accident from October 1991 in which the Veteran had an open head injury which required stiches.  The note reflects that the Veteran denied experiencing chronic headaches.

In February 2009, the Veteran was treated at a VA facility for migraine headaches.  It was noted that the Veteran's headaches started around 1992.

In March 2012, the Veteran saw a VA neurologist.  After examination, the neurologist found no neurological deficit.  A diagnosis of mixed headache syndrome with muscle contraction headache and vascular headache was given.

At his February 2013 Board hearing, the Veteran described injuring his neck while on active duty.  He said that his headaches began shortly after his initial neck injury and progressively worsened into migraines.  He believed that his migraines were related to his neck, as after he got treatment from a chiropractor, his headaches would go away.  He submitted records from his private chiropractor at the hearing; however, these records do not appear to have been associated with either the physical or the electronic claims file.

The aforementioned record suggests that the Veteran's headaches are not neurological in nature; rather, they appear to be intertwined with his neck complaints.  According to the Veteran's testimony, the records submitted at his videoconference hearing from his chiropractor are relevant to his claim for service connection for headaches.  As such, remand is in order to locate these records and associate them with the claims file.

Additionally, as the Veteran was treated both for headaches and for neck pain while on active duty, and he currently is being treated for headaches and neck pain, the Board finds that remand for an etiology opinion and clarification of the nature of the Veteran's claimed headaches would be useful to the resolution of this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

B.  Back Disorder

Service treatment records show that November 1985, the Veteran was treated for lumbar spine tenderness.  He was again treated for mechanical lower back pain in November 1987.  After helping to lift a trailer, the Veteran was treated for mechanical lower back pain in February 1988.  In March 1989, the Veteran complained of back pain.  An X-ray yielded normal results.  On a report of medical history completed in April 1989, the Veteran indicated that he experienced swollen or painful joints and recurrent back pain.  At his April 1989 separation examination, the examiner indicated that the Veteran had neck spasms.

In May 1996, the Veteran complained to a treatment provider of lower back pain.  A history of a motor vehicle accident in 1991 was recorded, and a radiologist noted that there may be some discogenic narrowing at L4-L5.

A VA treatment record from September 2003 contains a history of a motor vehicle accident from October 1991.  The Veteran reported that he had residual low back discomfort as a result of the accident.  In February 2004, he was given a prescription for a lower back brace.

In February 2009, the Veteran was treated at a VA facility for chronic back pain which the Veteran attributed to picking up a trailer in 1988.

In October 2010, the Veteran was afforded a VA compensation and pension examination.  The examiner wrote that an X-ray was not needed.  After performing an examination, the examiner gave a diagnosis of low back pain.  After noting the Veteran's history of intermittent minor posttraumatic low back pain while on active duty, the examiner opined that the Veteran's low back condition was less likely as not a result of any in-service incident.  The examiner explained that up to 84 percent of adults have low back pain at some time in their lives.

At his February 2013 Board hearing, the Veteran described his work hooking heavy generator trailers to trucks while he was on active duty.  The Veteran also submitted records from his chiropractor, which he said contained a nexus opinion linking his present back disorder to his active duty.  As such, the records submitted at his videoconference hearing from his chiropractor are relevant to his claim for service connection for a back disorder.  These records have not yet been associated with either the physical or electronic claims file.  Therefore, remand is in order to locate these records and associate them with the claims file.  

C.  Eye Disorder

Service treatment records show that in April 1988, the Veteran was treated for myopia.  On a report of medical history completed in April 1989, the Veteran indicated that he experienced eye trouble.  At his April 1989 separation examination, the examiner indicated that the Veteran had normal eyes.

VA eye consults from October 2004, October 2005, and October 2006 indicate that the Veteran had physiologic optic disc cupping, asymptomatic meibomitis of both eyes, and stable myopia.

A VA eye consult from May 2010 indicates that the Veteran had myopia, presbyopia, and was a glaucoma suspect.

At his February 2013 Board hearing, the Veteran recalled his experiences staring at computer screens while on active duty.  He said that he was prescribed glasses for the first time while on active duty.  He related that although his eyesight worsened while he was on active duty, his symptoms plateaued until about 2012.

The Board notes that refractive errors of the eyes are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  VAOPGCPREC 82-90 (July 18, 1990).  Myopia is a refractive error also called nearsightedness.  Dorland's Illustrated Medical Dictionary 1094 (28th ed. 1994).  Congenital or developmental defects, as opposed to diseases, could not be service-connected because they are not diseases or injuries under the law; however, if superimposed injury or disease occurred, the resultant disability might be service- connected.  Id. 

In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990). 

While the Veteran has not asserted that he sustain direct trauma to his eye, he does complain that he sustained injury from straining his eyes while he performed his duties as a radio operator.  The Veteran asserts that as a radio operator, he spent most of his time working in a small dark room working on computer screens.  In addition, his service treatment records show that he required eye-glass prescription to correct his vision. 

The Veteran has not yet been afforded a VA eye examination.  The Board is without medical expertise to determine if the Veteran's current physiologic optic disc cupping was caused by his period of service or if the Veteran's refractive error (myopia) is the result of a superimposed injury during his period of service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In sum, the Board finds that a VA examination is necessary to elucidate and reconcile the existing medical evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Locate the records from the Veteran's private chiropractor that he submitted at his February 2013 Board videoconference hearing and associate them with either the permanent or electronic claims file.

2.  After all the available records have been obtained and associated with the claims folder, schedule the Veteran for a VA examination in order to determine the nature and likely etiology of the claimed headache disorder.  The claims file and access to virtual records must be made available to the examiner for review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of headaches.

The examiner is requested to clarify if the Veteran's headaches are neurological in nature or a manifestation of an orthopedic neck injury.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50/50 probability or greater) that the Veteran's headaches were caused by or began in service, to include as a result of a neck injury.  

If the examiner cannot provide the requested opinion, then he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made.

3.  After all the available records have been obtained and associated with the claims folder, schedule the Veteran for a VA examination in order to determine the nature and likely etiology of the claimed eye disorder. 

Following a review of the entire claims folder, the examiner should identify all current eye disorders.

For any diagnosed refractive error (myopia), the examiner should opine whether it at least as likely as not (i.e., 50 percent or greater probability) that the refractive error results from a superimposed injury.  In doing so, the examiner should consider the Veteran's reports that he strained his eyes looking at computer screens while performing his duties as a radio operator.

For each diagnosis identified other than refractive error (myopia), the VA examiner should opine as to whether it is at least as likely as not that any current eye disability had an onset during his period of service or is otherwise related to his period of service.

If the examiner cannot provide the requested opinion, then he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made.

4.  Thereafter, readjudicate the issues on appeal.  If the determination of the claims remains unfavorable, the Veteran must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




